On September 20, 2001, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with twelve (12) years suspended, for the offense of Aggravated Burglary; and Count II: Twenty (20) years in the Montana State prison, with twelve (12) years suspended, for the offense of Robbery, to run concurrently with Count I.
On February 22,2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 22nd day of February, 2002.
DATED this 8th day of March, 2002.
Chairman, Hon. David Cybulski, Member, Hon. Marc Buyske and Alt. Member, Hon. Douglas Harkin.